
	

113 S2412 IS: Worker Ownership, Readiness, and Knowledge Act
U.S. Senate
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2412
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2014
			Mr. Sanders (for himself, Mr. Leahy, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish an Employee Ownership and Participation Initiative, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Worker Ownership, Readiness, and
			 Knowledge Act or the WORK Act.
		
			2.
			Worker
			 ownership, readiness, and knowledge
			
				(a)
				Definitions
				In
			 this section:
				
					(1)
					Existing
			 program
					The term existing program means a program,
			 designed to promote employee ownership and employee participation in
			 business
			 decisionmaking, that exists on the date the Secretary is carrying out a
			 responsibility authorized by this section.
				
					(2)
					Initiative
					The
			 term Initiative means the Employee Ownership and Participation
			 Initiative established under subsection (b).
				
					(3)
					New
			 program
					The term new program means a program,
			 designed to promote employee ownership and employee participation in
			 business
			 decisionmaking, that does not exist on the date the Secretary is carrying
			 out a
			 responsibility authorized by this section.
				
					(4)
					Secretary
					The
			 term Secretary means the Secretary of Labor, acting through the
			 Assistant Secretary for Employment and Training.
				
					(5)
					State
					The
			 term State means any of the 50 States within the United States of
			 America.
				
				(b)
				Employee
			 Ownership and Participation Initiative
				
					(1)
					Establishment
					The Secretary of Labor shall establish
			 within the Employment and Training Administration of the Department of
			 Labor an
			 Employee Ownership and Participation Initiative to promote employee
			 ownership
			 and employee participation in business decisionmaking.
				
					(2)
					Functions
					In
			 carrying out the Initiative, the Secretary shall—
					
						(A)
						support within
			 the States existing programs designed to promote employee ownership and
			 employee participation in business decisionmaking; and
					
						(B)
						facilitate within
			 the States the formation of new programs designed to promote employee
			 ownership
			 and employee participation in business decisionmaking.
					
					(3)
					Duties
					To
			 carry out the functions enumerated in paragraph (2), the Secretary
			 shall—
					
						(A)
						support new
			 programs and existing programs by—
						
							(i)
							making Federal
			 grants authorized under subsection (d); and
						
							(ii)
							(I)
								acting as a
			 clearinghouse on techniques employed by new programs and existing programs
			 within the States, and disseminating information relating to those
			 techniques
			 to the programs; or
							
								(II)
								funding projects for information
			 gathering on those techniques, and dissemination of that information to
			 the
			 programs, by groups outside the Employment and Training Administration;
			 and
							
						(B)
						facilitate the
			 formation of new programs, in ways that include holding or funding an
			 annual
			 conference of representatives from States with existing programs,
			 representatives from States developing new programs, and representatives
			 from
			 States without existing programs.
					
				(c)
				Programs
			 regarding employee ownership and participation
				
					(1)
					Establishment
			 of program
					Not later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a program to encourage new and
			 existing
			 programs within the States, designed to foster employee ownership and
			 employee
			 participation in business decisionmaking throughout the United States.
				
					(2)
					Purpose of
			 program
					The purpose of the program established under paragraph
			 (1) is to encourage new and existing programs within the States that focus
			 on—
					
						(A)
						providing
			 education and outreach to inform employees and employers about the
			 possibilities and benefits of employee ownership, business ownership
			 succession
			 planning, and employee participation in business decisionmaking, including
			 providing information about financial education, employee teams, open-book
			 management, and other tools that enable employees to share ideas and
			 information about how their businesses can succeed;
					
						(B)
						providing
			 technical assistance to assist employee efforts to become business owners,
			 to
			 enable employers and employees to explore and assess the feasibility of
			 transferring full or partial ownership to employees, and to encourage
			 employees
			 and employers to start new employee-owned businesses;
					
						(C)
						training
			 employees and employers with respect to methods of employee participation
			 in
			 open-book management, work teams, committees, and other approaches for
			 seeking
			 greater employee input; and
					
						(D)
						training other
			 entities to apply for funding under this subsection, to establish new
			 programs,
			 and to carry out program activities.
					
					(3)
					Program
			 details
					The Secretary may include, in the program established
			 under paragraph (1), provisions that—
					
						(A)
						in the case of
			 activities under paragraph (2)(A)—
						
							(i)
							target key groups
			 such as retiring business owners, senior managers, unions, trade
			 associations,
			 community organizations, and economic development organizations;
						
							(ii)
							encourage
			 cooperation in the organization of workshops and conferences; and
						
							(iii)
							prepare and
			 distribute materials concerning employee ownership and participation, and
			 business ownership succession planning;
						
						(B)
						in the case of
			 activities under paragraph (2)(B)—
						
							(i)
							provide
			 preliminary technical assistance to employee groups, managers, and
			 retiring
			 owners exploring the possibility of employee ownership;
						
							(ii)
							provide for the
			 performance of preliminary feasibility assessments;
						
							(iii)
							assist in the
			 funding of objective third-party feasibility studies and preliminary
			 business
			 valuations, and in selecting and monitoring professionals qualified to
			 conduct
			 such studies; and
						
							(iv)
							provide a data
			 bank to help employees find legal, financial, and technical advice in
			 connection with business ownership;
						
						(C)
						in the case of
			 activities under paragraph (2)(C)—
						
							(i)
							provide for
			 courses on employee participation; and
						
							(ii)
							provide for the
			 development and fostering of networks of employee-owned companies to
			 spread the
			 use of successful participation techniques; and
						
						(D)
						in the case of
			 training under paragraph (2)(D)—
						
							(i)
							provide for
			 visits to existing programs by staff from new programs receiving funding
			 under
			 this section; and
						
							(ii)
							provide
			 materials to be used for such training.
						
					(4)
					Guidance
					The
			 Secretary shall issue formal guidance, for recipients of grants awarded
			 under
			 subsection (d) and one-stop partners affiliated with the statewide
			 workforce
			 investment systems described in section 106 of the Workforce Investment
			 Act of
			 1998 (29 U.S.C. 2881), proposing that programs and other activities funded
			 under this section be—
					
						(A)
						proactive in
			 encouraging actions and activities that promote employee ownership of, and
			 participation in, businesses; and
					
						(B)
						comprehensive in
			 emphasizing both employee ownership of, and participation in, businesses
			 so as
			 to increase productivity and broaden capital ownership.
					
				(d)
				Grants
				
					(1)
					In
			 general
					In carrying out the program established under subsection
			 (c), the Secretary may make grants for use in connection with new programs
			 and
			 existing programs within a State for any of the following activities:
					
						(A)
						Education and
			 outreach as provided in subsection (c)(2)(A).
					
						(B)
						Technical
			 assistance as provided in subsection (c)(2)(B).
					
						(C)
						Training
			 activities for employees and employers as provided in subsection
			 (c)(2)(C).
					
						(D)
						Activities
			 facilitating cooperation among employee-owned firms.
					
						(E)
						Training as
			 provided in subsection (c)(2)(D) for new programs provided by participants
			 in
			 existing programs dedicated to the objectives of this section, except
			 that, for
			 each fiscal year, the amount of the grants made for such training shall
			 not
			 exceed 10 percent of the total amount of the grants made under this
			 section.
					
					(2)
					Amounts and
			 conditions
					The Secretary shall determine the amount and any
			 conditions for a grant made under this subsection. The amount of the grant
			 shall be subject to paragraph (6), and shall reflect the capacity of the
			 applicant for the grant.
				
					(3)
					Applications
					Each
			 entity desiring a grant under this subsection shall submit an application
			 to
			 the Secretary at such time, in such manner, and accompanied by such
			 information
			 as the Secretary may reasonably require.
				
					(4)
					State
			 applications
					Each State may sponsor and submit an application
			 under paragraph (3) on behalf of any local entity consisting of a unit of
			 State
			 or local government, State-supported institution of higher education, or
			 nonprofit organization, meeting the requirements of this section.
				
					(5)
					Applications by
			 entities
					
						(A)
						Entity
			 applications
						If a State fails to support or establish a program
			 pursuant to this section during any fiscal year, the Secretary shall, in
			 the
			 subsequent fiscal years, allow local entities described in paragraph (4)
			 from
			 that State to make applications for grants under paragraph (3) on their
			 own
			 initiative.
					
						(B)
						Application
			 screening
						Any State failing to support or establish a program
			 pursuant to this section during any fiscal year may submit applications
			 under
			 paragraph (3) in the subsequent fiscal years but may not screen
			 applications by
			 local entities described in paragraph (4) before submitting the
			 applications to
			 the Secretary.
					
					(6)
					Limitations
					A
			 recipient of a grant made under this subsection shall not receive, during
			 a
			 fiscal year, in the aggregate, more than the following amounts:
					
						(A)
						For fiscal year
			 2015, $300,000.
					
						(B)
						For fiscal year
			 2016, $330,000.
					
						(C)
						For fiscal year
			 2017, $363,000.
					
						(D)
						For fiscal year
			 2018, $399,300.
					
						(E)
						For fiscal year
			 2019, $439,200.
					
					(7)
					Annual
			 report
					For each year, each recipient of a grant under this
			 subsection shall submit to the Secretary a report describing how grant
			 funds
			 allocated pursuant to this subsection were expended during the 12-month
			 period
			 preceding the date of the submission of the report.
				
				(e)
				Evaluations
				The Secretary is authorized to reserve not
			 more than 10 percent of the funds appropriated for a fiscal year to carry
			 out
			 this section, for the purposes of conducting evaluations of the grant
			 programs
			 identified in subsection (d) and to provide related technical
			 assistance.
			
				(f)
				Reporting
				Not later than the expiration of the
			 36-month period following the date of enactment of this Act, the Secretary
			 shall prepare and submit to Congress a report—
				
					(1)
					on progress related to employee ownership
			 and participation in businesses in the United States; and
				
					(2)
					containing an analysis of critical costs
			 and benefits of activities carried out under this section.
				
				(g)
				Authorizations
			 of Appropriations
				
					(1)
					In
			 general
					There are authorized to be appropriated for the purpose
			 of making grants pursuant to subsection (d) the following:
					
						(A)
						For fiscal year
			 2015, $3,850,000.
					
						(B)
						For fiscal year
			 2016, $6,050,000.
					
						(C)
						For fiscal year
			 2017, $8,800,000.
					
						(D)
						For fiscal year
			 2018, $11,550,000.
					
						(E)
						For fiscal year
			 2019, $14,850,000.
					
					(2)
					Administrative
			 expenses
					There are authorized to be appropriated for the purpose
			 of funding the administrative expenses related to the Initiative, for each
			 of
			 fiscal years 2015 through 2019, an amount not in excess of—
					
						(A)
						$350,000;
			 or
					
						(B)
						5.0 percent of
			 the maximum amount available under paragraph (1) for that fiscal year.
					
